FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS                   February 19, 2019
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


SHERMAN ALEXANDER LYNCH,

             Petitioner - Appellant,
                                                       No. 18-4174
       v.                                      (D.C. No. 2:17-CV-00477-DS)
                                                         (D. Utah)
SHANE NELSON,

             Respondent - Appellee.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before CARSON, BALDOCK, and MURPHY, Circuit Judges.



      This matter is before the court on Sherman Alexander Lynch’s pro se

request for a certificate of appealability (“COA”). Lynch seeks a COA so he can

appeal the district court’s dismissal of his 28 U.S.C. § 2254 petition. See

28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from “a final order

in a habeas corpus proceeding in which the detention complained of arises out of

process issued by a State court” without first obtaining a COA). Because Lynch

has not “made a substantial showing of the denial of a constitutional right,” id.

§ 2253(c)(2), this court denies his request for a COA and dismisses this appeal.
      Following a jury trial in Utah state court, Lynch was convicted of

murdering his wife, see Utah Code Ann. § 76-5-203, and obstruction of justice,

see id. § 76-8-306. State v. Lynch, 246 P.3d 525, 525 (Utah Ct. App. 2011). The

Utah Court of Appeals affirmed Lynch’s convictions on direct review. Id. at 530.

Lynch did not seek review in the Utah Supreme Court. Instead, he filed a petition

for relief under the Utah Post-Conviction Remedies Act. See Lynch v. State, 400

P.3d 1047, 1050 (Utah Ct. App. 2017). That state court petition raised twenty-

eight claims of ineffective assistance of counsel and one claim of newly

discovered evidence. See id. at 1052. The trial court denied Lynch’s motion,

concluding some of the claims of ineffective assistance were procedurally barred

and the remaining claims failed on the merits. In a lengthy opinion, the Utah

Court of Appeals affirmed. Id. at 1053-65. The Utah Court of Appeals likewise

affirmed the trial court’s conclusion that Lynch’s claim of newly discovered

evidence failed because the new evidence was insufficient to demonstrate no

reasonable jury could have found him guilty of the charged offenses. Id. at 1065-

69. The Utah Supreme Court denied certiorari review. While these proceedings

were ongoing, Lynch filed a second petition under Utah’s Post-Conviction

Remedies Act. This petition raised eighteen claims centered around allegations of

police and prosecutorial misconduct. The trial court concluded all the claims

raised in this second petition were procedurally barred; the Utah Court of Appeals

summarily affirmed in an unpublished order.

                                       -2-
      Lynch then filed the instant § 2254 habeas petition raising multiple claims

of police/prosecutorial misconduct and ineffective assistance of counsel. In a

thorough order, the district court concluded several of Lynch’s claims were

subject to a procedural default; it also concluded Lynch’s default was not excused

by cause and prejudice or by new, reliable evidence of actual innocence. As to

Lynch’s properly exhausted claims of ineffective assistance of counsel, the

district court concluded the Utah courts’ rejection of these claims was neither

“contrary to,” nor did it involve “an unreasonable application of, clearly

established Federal law.” 28 U.S.C. § 2254(d)(1).

      Lynch seeks a COA so he can appeal the district court’s dismissal of his

habeas petition. The granting of a COA is a jurisdictional prerequisite to an

appeal from the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). To be entitled to a COA, Lynch must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

make the requisite showing, he must demonstrate “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). When a district court dismisses a § 2254 motion on procedural grounds,

a petitioner is entitled to a COA only if he shows both that reasonable jurists

would find it debatable whether he had stated a valid constitutional claim and

                                         -3-
debatable whether the district court’s procedural ruling was correct. Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). In evaluating whether Lynch has

satisfied his burden, this court undertakes “a preliminary, though not definitive,

consideration of the [legal] framework” applicable to each of his claims. Miller-

El, 537 U.S. at 338. Although Lynch need not demonstrate his appeal will

succeed to be entitled to a COA, he must “prove something more than the absence

of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Lynch’s appellate filings, the district court’s

thorough order, and the entire record before this court pursuant to the framework

set out by the Supreme Court in Miller-El and Slack, we conclude Lynch is not

entitled to a COA. The district court’s resolution of Lynch’s § 2254 petition is

not reasonably subject to debate and the issues he seeks to raise on appeal are not

adequate to deserve further proceedings. Furthermore, it cannot be reasonably

argued the district court abused its discretion when it denied Lynch’s requests for

appointed counsel, provision of a law library, ability to purchase a computer, and

the ability to block his transfer to another facility. In so ruling, this court

concludes it is unnecessary to recapitulate the district court’s careful analysis. Cf.

Buck v. Davis, 137 S. Ct. 759, 773 (2017) (holding that the straight-forward

process of deciding whether a petitioner is entitled to a COA should not be treated




                                           -4-
by the Courts of Appeals as tantamount to a merits determination). Accordingly,

this court DENIES Lynch’s request for a COA and DISMISSES this appeal.

                                        ENTERED FOR THE COURT


                                        Michael R. Murphy
                                        Circuit Judge




                                       -5-